—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered May 16, 1995, convicting him of reckless endangerment in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in denying his request to call the prosecutor as a witness to testify about alleged promises of benefit made to the complaining witness in exchange for that witness’s testimony. This issue is unpreserved for appellate review since the defendant failed to object to the court’s remedial action (see, CPL 470.05 [2]; People v Woodberry, 239 AD2d 448). In any event, the court properly denied the defendant’s request as there was a complete dearth of evidence to support the defendant’s allegations (see, People v Mullady, 180 AD2d 408).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Ritter, Thompson and Joy, JJ., concur.